                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00508-FDW-DSC


 SAUER BRANDS INC. ,                             )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )                    ORDER
                                                 )
 DUKE SANDWICH PRODUCTIONS                       )
 INC. et. al.,                                   )
                                                 )
                  Defendants.                    )



       THIS MATTER is before the Court on Plaintiff’s and non-party Falfurrias Capital

Partners’ “Joint Motion to Quash Subpoenas” (document # 29), “Plaintiff’s Motion to Compel”

(document #32) and “Defendants’ Motion for Protective Order” (document #31), as well as the

parties’ briefs and exhibits.

       Plaintiff and Falfurrias seek to quash Subpoenas Defendants served on Falfurrias and

Plaintiff’s former corporate counsel William Mullens. For the reasons stated in Plaintiff’s brief,

the Motion to Quash is granted as to the Mullens Subpoena. For the reasons stated in Defendants’

brief, the Motion to Quash is denied as to the Falfurrias Subpoena.

       Plaintiff’s Motion to Compel seeks an order compelling Defendants to serve complete

responses to Plaintiff’s First Sets of Interrogatories and to produce specified individuals for

depositions on or before July 31, 2020. For the reasons stated in Plaintiff’s brief, the Motion to

Compel is granted as to the interrogatories.

       Defendants’ Motion for Protective Order addresses the same depositions which Plaintiff

previously noticed for dates in June 2020.     The Court concludes that the depositions should



      Case 3:19-cv-00508-FDW-DSC Document 39 Filed 07/02/20 Page 1 of 2
proceed on mutually agreed dates and times on or before July 31, 2020. Accordingly, Plaintiff’s

Motion to Compel and Defendants’ Motion for Protective Order are granted in part and denied in

part.


        THEREFORE IT IS HEREBY ORDERED that:

        1. Plaintiff’s and Falfurrias Capital Partners’ “Joint Motion to Quash Subpoenas”

(document # 29) is GRANTED IN PART and DENIED IN PART that is, GRANTED as to the

Mullens Subpoena which is QUASHED, and DENIED as to the Falfurrias Subpoena.

        2. “Plaintiff’s Motion to Compel” (document #32) and “Defendants’ Motion for Protective

Order” (document #31) are GRANTED IN PART and DENIED IN PART, that is:

        a. Within fifteen days of this Order, Defendants shall serve complete supplemental

responses without objections to Plaintiff’s First Sets of Interrogatories. In the event Defendants

contend they have previously served such responses, they must so state in a verified discovery

response.

        b. Defendants shall make available the specified witnesses for deposition on or before July

31, 2020, at a date, time and location mutually agreeable to the parties.

        3. The parties shall bear their own costs at this time.

        4. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.

        SO ORDERED.
                                     Signed: July 2, 2020




        Case 3:19-cv-00508-FDW-DSC Document 39 Filed 07/02/20 Page 2 of 2
